
	
		II
		111th CONGRESS
		2d Session
		S. 3958
		IN THE SENATE OF THE UNITED STATES
		
			November 17, 2010
			Mr. Wyden (for himself
			 and Mr. Brown of Massachusetts)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To allow an earlier start for State health care coverage
		  innovation waivers under the Patient Protection and Affordable Care Act.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the Empowering States to Innovate
			 Act.
		2.Earlier start
			 for State health care coverage innovation waiversSection 1332(a) of the Patient Protection
			 and Affordable Care Act is amended—
			(1)by striking January 1, 2017
			 in paragraph (1) and inserting January 1, 2014, and
			(2)by inserting
			 beginning not later than 180 days after the date of the enactment of the
			 Empowering States to Innovate
			 Act after application in paragraph
			 (4)(B)(ii).
			
